Title: From George Washington to Clement Biddle, 27 May 1780
From: Washington, George
To: Biddle, Clement



Dr Sir
Head Qrs Morris Town May 27th 1780

From the opinion I entertained of your services I was sorry to hear in the first instance when the matter was communicated to me, that You were about to leave the Army & had actually resigned your Commission to the Quarter Master General. An event is soon to take place which will still encrease my concern on this head. We have every reason to

expect, that an Armament composed of Land & Sea forces will soon arrive from France in these States, to cooperate with us against the Common Enemy. The department you filled is a very important one, and, on a proper discharge of its duties, our abilities to move in case of Active operations, will greatly depend. I should therefore be happy if you would remain in it, as from your experience—activity and entire knowledge of our resources in the line of it, I am persuaded, the public service would derive many great advantages at this interesting Juncture. But I find on recurring to your Letter of the 16th Instant, by which You communicated your resignation, that you are to be in philadelphia on the call of the Honble the Board of Treasury by the 1st of June. If you consent to remain and on which point I request your answer, I will take occasion to write by You to the Board and inform them of my wishes for your earliest return. In this event I shall consider your stay at philadelphia as rather unlucky however short, as we have not a moment to spare in concerting our Arrangements. I am Dr Sir Yr Most Obedt st

Go: Washington

